UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 Or 15(d) of the Securities Exchange Act of 1934 September 7, 2007 Date of Report (Date of earliest event reported) Commission File Number 1-6560 THE FAIRCHILD CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 34-0728587 (I.R.S. Employer Identification No.) 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (Address of principal executive offices) (703) 478-5800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) FORWARD-LOOKING STATEMENTS: Certain statements in this filing contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operation and business. These statements relate to analyses and other information, which are based on forecasts of future results and estimates of amounts not yet determinable. These statements also relate to our future prospects, developments and business strategies. These forward-looking statements are identified by their use of terms and phrases such as ‘‘anticipate,’’ ‘‘believe,’’ ‘‘could,’’ ‘‘estimate,’’ ‘‘expect,’’ ‘‘intend,’’ ‘‘may,’’ ‘‘plan,’’ ‘‘predict,’’ ‘‘project,’’ ‘‘will’’ and similar terms and phrases, including references to assumptions. These forward-looking statements involve risks and uncertainties, including current trend information, projections for deliveries, backlog and other trend estimates that may cause our actual future activities and results of operations to be materially different from those suggested or described in this financial discussion and analysis by management. These risks include: our ability to finance and successfully operate our retail businesses; our ability to accurately predict demand for our products; our ability to receive timely deliveries from vendors; our ability to raise cash to meet seasonal demands; our dependence on the retail and aerospace industries; our ability to maintain customer satisfaction and deliver products of quality; our ability to properly assess our competition; our ability to improve our operations to profitability status; our ability to liquidate non-core assets to meet cash needs; our ability to attract and retain highly qualified executive management; our ability to achieve and execute internal business plans; weather conditions in Europe during peak business season and on weekends; labor disputes; competition; worldwide political instability and economic growth; military conflicts, including terrorist activities; infectious diseases; and the impact of any economic downturns and inflation. If one or more of these and other risks or uncertainties materializes, or if underlying assumptions prove incorrect, our actual results may vary materially from those expected, estimated or projected. Given these uncertainties, users of the information included in this report, including investors and prospective investors are cautioned not to place undue reliance on such forward-looking statements. We do not intend to update the forward-looking statements included in this filing, even if new information, future events or other circumstances have made them incorrect or misleading. ITEM 5.02(c).APPOINTMENT OF CERTAIN OFFICER. On September 7, 2007, the Board of Directors of The Fairchild Corporation (the “Company”) approved the appointment of Richard P. Nyren as Controller. Mr. Nyren, 37, had been Assistant Controller of the Company since October 2006. Prior to joining the Company, since 2005, Mr. Nyren was Assistant Controller at Cybertrust Incorporated, a global provider of managed security services headquartered in Herndon, Virginia, where he was responsible for external reporting, accounting policies, and internal control. From 2004 to 2005, Mr. Nyren was a Senior Analyst at the Center for Financial Research & Analysis, a provider of independent equity research, in Rockville, Maryland, where he performed forensic accounting research on companies in the Consumer/Retail sector.Neither of these employers is an affiliate of the Company. From 2002 to 2004, Mr. Nyren attended the University of Maryland-College Park, where he earned a master’s degree in business administration. Mr. Nyren is a Certified Public Accountant. [Remainder of page intentionally left blank.] SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 12, 2007 By: /s/ MICHAEL L. McDONALD Name: Michael L. McDonald Title: Senior Vice President and Chief Financial Officer
